Case: 13-50402      Document: 00512547689         Page: 1    Date Filed: 02/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50402
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 28, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTINA LAYNE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-450-2


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM: *
       Christina Layne was convicted by a jury of one count of aiding and
abetting the importation of 50 kilograms or more, but less than 100 kilograms,
of marijuana into the United States, and one count of aiding and abetting the
possession with intent to distribute 50 kilograms or more, but less than 100
kilograms of marijuana with intent to distribute. Layne was sentenced to
concurrent terms of 37 months of imprisonment. Because she did not observe


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50402     Document: 00512547689      Page: 2    Date Filed: 02/28/2014


                                  No. 13-50402

any evidence suggesting contraband was hidden in the vehicle she was driving,
Layne contends that she could not have knowingly possessed the contraband
with intent to distribute it nor knowingly imported it into the United States.
      Layne moved for a judgment of acquittal at the close of the Government’s
case and again after the close of all evidence. Accordingly, she preserved the
issue for appellate review, and we review her challenge to the sufficiency of the
evidence de novo. See United States v. Ollison, 555 F.3d 152, 158 (5th Cir.
2009). We will uphold the jury’s verdict “if a rational trier of fact could conclude
[that] the elements of the offense were established beyond a reasonable doubt,
viewing the evidence in the light most favorable to the verdict and drawing all
reasonable inferences from the evidence to support the verdict.” United States
v. Percel, 553 F.3d 903, 910 (5th Cir. 2008) (internal quotation marks and
citation omitted).
      “To sustain a conviction for possession of marijuana with intent to
distribute, the government must prove beyond a reasonable doubt (1) knowing
(2) possession of marijuana (3) with intent to distribute it.” United States v.
Ricardo, 472 F.3d 277, 282-83 (5th Cir. 2006) (internal quotation marks and
citation omitted). “To sustain an additional importation count the government
must show that the defendant played a role in bringing the marijuana into the
United States from a foreign country.” United States v. Anchondo-Sandoval,
910 F.2d 1234, 1236 (5th Cir. 1990). The knowledge requirement as to both
counts is the only element at issue.
      The record reflects that there was sufficient evidence for a reasonable
factfinder to infer Layne’s knowledge of the marijuana and intent to import the
contraband into the United States. First and foremost, the mere fact of driving
a vehicle to Mexico and returning the same day in another vehicle for $1,000
to $5,000 is telling. Additionally, Layne admitted that she was warned not to



                                         2
    Case: 13-50402     Document: 00512547689      Page: 3   Date Filed: 02/28/2014


                                  No. 13-50402

go on the trip because of drugs being involved.         Furthermore, there was
testimony that Layne and Crystal Roybal on two occasions discussed the
possibility of narcotics being hidden in the vehicle they were being paid to drive
back from Mexico. There was also testimony that Layne saw an individual
named Carlos tightening the bolts to the vehicle’s tires prior to leaving the
house in Mexico and that Layne “felt nervous” as they approached the border
into the United States. This testimony along with the testimony regarding
Layne’s repeated lies surrounding the purpose of the trip support an inference
of guilty knowledge. See United States v. Ortega Reyna, 148 F.3d 540, 544 (5th
Cir. 1998), abrogated on other grounds by United States v. Vargas-Ocampo, 711
F.3d 508, 511 (5th Cir. 2013). To the extent that there was conflicting evidence,
and to the extent that Layne challenges the credibility of certain witnesses, the
resolution of such issues in favor of a finding of guilt was well within the jury’s
province. See United States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir.
2008).
      AFFIRMED.




                                        3